Citation Nr: 0634202	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
being housebound.

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance by another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.  


FINDING OF FACT

The veteran does not have a service connected disability 
rated as total.


CONCLUSION OF LAW

The criteria for special monthly compensation based on being 
housebound are not met.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2006).


REASONS AND BASES

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
this case, as discussed below, the law is controlling.

Special monthly compensation based on being housebound is 
only payable when a veteran has a single service connected 
disability rated as 100 percent.  38 C.F.R. § 3.350(i); see 
also 38 U.S.C.A. § 1114(s).

The veteran's service connected disabilities consist of post-
traumatic stress disorder, rated 70 percent disabling; morbid 
obesity, rated 60 percent disabling; irritable bowel 
syndrome, rated 10 percent disabling; and residuals of a 
laceration of the lower lip, rated noncompensable.

Because the veteran does not have a single service connected 
disability rated as 100 percent, she lacks legal entitlement 
to special monthly compensation based on being housebound.  
The claim is therefore, denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to special monthly compensation based on being 
housebound is denied.


REMAND

The veteran was afforded a VA compensation examination for 
aid and attendance purposes in January 2003, she has reported 
a decrease in her ability to do activities of daily living, 
including bathing and cooking.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED for the following actions:

1. The veteran should be afforded a VA 
examination to determine the need for aid 
and attendance by another person.  The 
examiner should review the claims folder, 
and note such review in the examination 
report.

The examiner should provide answers to 
the following questions:

(a) Do the veteran's service-connected 
disorders prevent her from dressing or 
undressing herself and keep herself 
ordinarily clean and presentable?

(b)  Do the veteran's service-connected 
disabilities prevent her from feeding 
herself through loss of coordination of 
upper extremities or through extreme 
weakness, or make her unable to attend to 
the wants of nature?

(c) Do the veteran's service-connected 
disabilities cause incapacity, physical 
or mental, that requires care or 
assistance on a regular basis to protect 
her from hazards or dangers incident to 
her daily environment?

(d) Do the veteran's service-connected 
disabilities require that she remain in 
bed?

A rationale is requested for these 
opinions.

2.  If the claim remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


